Citation Nr: 1046222	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-03 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a right hip disability, 
to include as secondary to a service-connected right knee 
disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.

3.  Entitlement to an initial disability rating in excess of 30 
percent for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In 
April 2003, the RO granted entitlement to service connection for 
a right knee disability and assigned a 10 percent disability 
rating.  In December 2006, the RO granted entitlement to service 
connection for an acquired psychiatric disability and assigned a 
30 percent disability rating.  In January 2009, the RO denied 
entitlement to service connection for a right hip disability.

In July 2010, the Veteran and his authorized representative 
appeared at a hearing held before the undersigned Acting Veterans 
Law Judge in Milwaukee, Wisconsin.  He submitted additional 
evidence at that time, with a waiver of RO jurisdiction over that 
evidence.  A transcript of that hearing has been associated with 
the claims file.  

The issues of entitlement to higher initial disability ratings 
for a right knee disability and an acquired psychiatric disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

The competent medical evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed right hip disability is 
etiologically related to military service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
service connection for a right hip disability is warranted.  38 
U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  

As the Board has granted the full benefit sought with respect to 
the issue on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Service Connection Claim

The Veteran maintains that he first experienced right hip pain 
during parachute training in service, and that such symptoms have 
persisted to the present day and have resulted in his current 
right hip disability.  See, e.g., Board Hearing Tr. at 3-4.  He 
also relates his right hip disability to his service-connected 
right knee disability.  However, only direct service connection 
will be addressed in the instant discussion, as it allows for a 
grant of the benefit sought on appeal.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities, including arthritis, when manifested to a 
compensable degree within the initial post- service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating that 
the Veteran has a right hip disability.  On VA examination in 
October 2008, the Veteran was diagnosed with right iliotibial 
band syndrome, and X-ray studies reveal degenerative changes in 
the right hip.  The first Hickson element has clearly been 
satisfied.

Turning to the second Hickson element, while the Veteran's 
service treatment records fail to reflect treatment or diagnosis 
of a right hip disability, there is other evidence of record 
indicating that the Veteran began to experience right hip pain in 
service.  As noted above, the Veteran maintains that he 
experienced right hip pain in conjunction with parachute training 
in service, and that he first began to experience hip pain while 
performing these duties.  See, e.g., Board Hearing Tr. at 3-4.  
The Veteran's service personnel records indicate that he 
volunteered for airborne training in June 1966.  This training 
likely entailed considerable trauma to the joints during 
parachute jumps as the Veteran suggests.

Moreover, the Veteran is competent to report that he experienced 
right hip pain from parachute jumps service, and that such has 
persisted to the present day.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (holding that a claimant is competent to report 
symptoms because such requires only personal knowledge, not 
medical expertise, as it comes to the claimant through his 
senses); see also Washington v. Nicholson, 19 Vet. App. 362 
(2005) (holding that a claimant is competent to provide lay 
evidence regarding those matters which are within his personal 
knowledge and experience). Given the nature of the Veteran's in-
service duties, the Board finds his reports of in-service right 
hip pain following parachute jumps to be not only competent, but 
credible as well.  The Board notes in this regard that it may not 
reject the credibility of the Veteran's lay testimony regarding 
the onset of his right hip pain simply because it is not 
corroborated by contemporaneous medical records.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any 
event, the Veteran is not asserting that he received regular 
treatment for his right hip condition in service.  He instead 
maintains that his in-service treatment was limited to reporting 
his pain to his sergeant, who indicated that he would "get used 
to it."  See Board Hearing Tr. at 3.

In short, the Board's finds the Veteran's reports of in-service 
hip pain following repeated parachute jumps to be both competent 
and credible.

There are two medical opinions of record regarding the final 
Hickson element, medical nexus.  The March 2009 VA examination 
report reflects that the Veteran informed the examiner that he 
repeatedly landed on his right hip in service, experienced pain 
at the time, but did not pay much attention to the discomfort 
until it worsened over the last few years.  The examiner 
ultimately opined that, on the basis that there was no in-service 
documentation of a right hip injury, the current right hip 
disability was not likely the direct result of service.

In the Veteran's favor is a March 2010 private examination 
report, which reflects that the physician was informed of the 
circumstances of the Veteran's service, specifically his 
parachute training, and of his contention that he injured his 
right hip while landing jumps.  After physical examination, the 
physician opined that the degenerative changes could have begun 
as "a labral injury or some type of tear in the hip joint with 
his initial fall which has subsequently progressed to 
osteoarthritis," or could be attributed to osteoarthritic change 
or the lumbar mechanics secondary to his knee.  The physician 
noted that there was no means to predict with certainty the 
actual mechanism resulting in the current disability, but it was 
"just as likely to be related to his injury in the service as it 
is not to."

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the Veteran's 
current right hip disability is related to military service.  The 
benefit of the doubt rule is therefore for application.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, 
Hickson element (3), and thereby all three elements, has been 
satisfied, and the benefit sought on appeal is granted.


ORDER

Service connection for a right hip disability is granted.


REMAND

The Veteran seeks increased ratings for his service-connected 
right knee disability and acquired psychiatric disorder.  At the 
July 2010 Travel Board hearing, the Veteran testified that both 
disabilities had worsened since his last VA examination in 
February 2008.  Regarding the right knee disability, the Veteran 
testified that he is now unable to take walks with his wife due 
to right knee pain and instability, that his right knee swells 
two to three times per week, that he uses a cane to assist with 
ambulation, and that he is unable to engage in gardening or other 
activities which require him to kneel.  See Board Hearing Tr. at 
5-8.  As for the acquired psychiatric disorder, the Veteran 
testified that he experiences increased panic attacks and 
depression, grooming problems, memory loss, concentration 
problems, and irritability.  Id. at 10-12.  The Board notes that 
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In light of the foregoing testimony, the Board finds 
that additional VA examinations are necessary prior to appellate 
adjudication of these issues.

A review of the record also reveals that although the Veteran 
submitted VA treatment records dated in November 2009, the most 
recent VA treatment records obtained by VA are dated in May 2009.  
As such, the Board finds that any VA treatment records since then 
should be associated with the claims file.  In this regard, it is 
noted that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A 
reasonable effort, therefore, should be made to locate any 
contemporaneous VA treatment records and associate them with the 
Veteran's VA claims folder as they could provide a better picture 
of the current status of the Veteran' s service-connected 
disabilities.

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  Obtain all of the Veteran's VA treatment 
records and progress reports from May 2009 
until the present located at the VAMC in 
Madison, Wisconsin, or any other VA facility 
where the Veteran received treatment.  If no 
records are available, the claims folder must 
indicate this fact and the Veteran should be 
notified in accordance with 38 C.F.R. § 
3.159(e) (2010).

2.  Once all available medical records have 
been obtained and associated with the claims 
file, schedule the Veteran for a VA joints 
examination with the appropriate VA medical 
facility for the purpose of determining the 
current severity of his service-connected 
right knee disability.  All necessary tests 
should be performed, to include any diagnostic 
tests, and all clinical manifestations should 
be reported in detail.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted in 
the examination report.  The examiner must 
also describe whether pain significantly 
limits functional ability during flare-ups or 
upon prolonged use of the right knee.  The 
examiner should also comment on the nature, 
duration, and severity of any flare-up of 
right knee pain.

The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided for 
all opinions expressed.  If the examiner is 
unable to provide any requested opinion, a 
supporting rationale must be provided 
concerning why the opinion cannot be provided.

3.  Also, schedule the Veteran for a VA mental 
disorder examination with the appropriate VA 
medical facility for the purpose of 
determining the current severity of his 
service-connected acquired psychiatric 
disorder.  All necessary tests should be 
performed, to include any diagnostic tests, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify symptoms of his service-connected 
acquired psychiatric disorder and comment on 
how they impact on both his social and 
occupational functioning (i.e. the effects on 
his employability), to include offering a 
Global Assessment of Functioning (GAF) with an 
explanation describing the assigned GAF score.
The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided for 
all opinions expressed.  If the examiner is 
unable to provide any requested opinion, a 
supporting rationale must be provided 
concerning why the opinion cannot be provided.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any of 
the benefits sought on appeal remain denied, 
in whole or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


